Title: From George Washington to Joshua Loring, 20 January 1777
From: Washington, George
To: Loring, Joshua

 

Sir
Head Quarters Morris town 20th Jany 1777

I have just recd Advice from Govr Trumbull of Connecticut that he has sent in, all the British prisoners from that State, to Rhode Island. He has not yet furnished me with a Return, but I imagine he has sent one to you by the eldest Officer. I am informed that Capt. Amos Fellows of Colo. Chapmans Regt who was taken prisoner the 15th Sept. last, has been confined upon Suspicion of being concerned in the Fire which happened at New York a few days after. As I have every Reason to beleive that Capt. Fellows is intirely innocent of the Crime laid to his charge, I hope you will procure his liberty, and to make him some Compensation for his sufferings I desire he may be released among the first that are exchanged. I am &c.
